Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naveed Hasan on 6/10/2021.

The application has been amended as attached.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
When considered as a whole, and in light of the specification, claims 1-2, 4-9. 11-14, 16-20 are allowable over the art of record.
As to independent claims 1, 8, 13:
The closest prior art of Diehl et al. (US20200250284, Diehl) shows a computer implemented method for performing authentication of a user, comprising:
receiving, by at least one processor, sensor feedback generated from a motion sensor of a virtual reality user device (¶ [0024]) (e.g., to select a key on the keypad for entering the password, the user moves the head in the direction of the button --or key or other displayed virtual items--. The button that is gazed by the user is then highlighted as the selected button. ) ;

determining a directional vector in a direction in which the virtual reality user device is tilted or pointing, corresponding to movement of a user using the virtual reality user device (¶ [0037]) (e.g., the HMD is configured with an eye-gaze or eye-movement tracking system that registers the direction of the eye-gaze or eye-movement in the visor rather than the position of the HMD. In this implementation);
displaying a plurality of objects floating in a randomized manner in a virtual program display (¶ [0006]))(e.g. the virtual keyboard is arranged as a random display of at least ten keys on the half sphere), ;
starting a locking process where once the user orients the virtual reality device a predetermined three-dimensional distance from an object, that object is selected and displayed with a designation of being selected (¶ [0006]))(e.g. he password is entered by gazing in a direction of a button on the virtual keyboard to select the button. In one implementation, the selected button is validated by making a pre-defined acknowledging head gesture).
However, Diehl does not shows:
wherein the virtual program display is unconfined in an x-y plane, and is confined to a field of view relative to the user using the virtual reality user device in an x-z plane and an y-z plane at a pre-determined angle from 0 to 60 degrees in both the x-z and y-z planes.

As to dependent claims 2, 4-7, 9. 11, 12, 14, 16-20:
These claims are dependent upon independent claims 1, 8, 13, and thus are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abudllah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        6/15/2021